United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                          August 8, 2006

                                              Before

                          Hon. RICHARD D. CUDAHY, Circuit Judge
                          Hon. RICHARD A. POSNER, Circuit Judge
                            Hon. DIANE P. WOOD, Circuit Judge

Nos. 05–3412

KEYSTONE CONSOLIDATED INDUSTRIES,                      Appeal from the United States District Court
INC., and VALHI, INC.,                                 for the Central District of Illinois
        Plaintiffs–Appellants
                                                       No. 03–1201 5292
       v.
                                                       Michael M. Mihm
EMPLOYERS INSURANCE COMPANY OF                         Judge.
WAUSAU (F/K/A EMPLOYERS MUTUAL
LIABILITY INSURANCE COMPANY OF
WISCONSIN)
       Defendant–Appellee.




                                             ORDER

Page 8 of the slip opinion issued in this case on August 3, 2006, is amended as follows: in line 24,
the word “employer’s” should be deleted and replaced with the word “insurer’s.”